 


109 HR 1701 IH: To suspend temporarily the duty on certain pepperoncini prepared or preserved by vinegar or acetic acid in concentrations at 0.5 percent or greater.
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1701 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Pascrell introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on certain pepperoncini prepared or preserved by vinegar or acetic acid in concentrations at 0.5 percent or greater. 
 
 
1.Certain pepperoncini prepared or preserved by vinegar or acetic acid in concentrations at 0.5 percent or greater 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.20.04 Pepperoncini, prepared or preserved by vinegar or acetic acid in concentrations at 0.5 percent or greater (provided for in subheading 2001.90.38)FreeNo changeNo changeOn or before 12/31/2008. 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
